Citation Nr: 1814307	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  09-02 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to chronic lumbar strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from November 1985 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board remanded this claim in May 2010 and September 2011 for further development.  It denied the claim in a June 2013 decision.  This decision was vacated and the case remanded to the Board by the United States Court of Appeals for Veterans Claims (Court) in a February 2015 decision.  The Board then remanded the claim in June 2015, September 2016, and June 2017 for further development in accordance with the Court's remand directives. 

The Veteran testified at a hearing before the undersigned in May 2009.  The Veteran and his spouse also testified at a hearing before a Decision Review Officer in October 2008.  Transcripts of both hearings are of record.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's cervical spine disability is not linked to disease or injury incurred or aggravated in active service, and was not caused or aggravated by his service-connected lumbar strain. 



CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability are not satisfied.  38 U.S.C. §§ 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist in the development of a claim for benefits.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017). 

In the December 2017 appellate brief, the Veteran stated that the July 2017 VA medical opinion addressing his reported headaches during service in terms of whether they supported incurrence of a cervical spine disability was inadequate because the explanation relied on an absence of evidence.  The Board disagrees.  Although the examiner stated that the service treatment records do not document headaches during service, the factual premise that the Veteran did not have a headache condition during service is consistent with the Board's own finding on this issue, as explained below.  Moreover, it is readily apparent from the examiner's discussion and summary of the evidence that the essential rationale for the opinion is that to the extent the Veteran had headaches associated with his cervical spine pathology, they did not occur until 1998 after a work-related injury, and therefore could not be attributed to a cervical spine disability resulting from disease or injury incurred in service.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  There is no competent evidence of record indicating that the Veteran had a headache condition during service that may be indicative of cervical spine injury or pathology at the time.  Accordingly, further opinion on this issue is not warranted.  To the extent there may be any deficiency with regard to compliance with the Board's remand directive instructing the examiner to avoid basing the opinion on the absence of evidence, the Board finds that such deficiency is not prejudicial, as it could not alter the outcome of this claim given the Board's own conclusion that the Veteran did not have a headache disorder during service.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the rule of prejudicial error applies when determining whether there has been compliance with the Board's remand directives); cf. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that substantial, rather than strict compliance, with the Board's remand directives is required).  

Neither the Veteran nor the record reasonably raises any other issues regarding VA's duties to notify and assist, or compliance with the Board's remand directives.   


II. Merits of Appeal

The Veteran claims service connection for a cervical spine disability on the basis that it was caused by heavy lifting in service.  He also states that he began having headaches in service, and that his neck started to hurt and his hands started feeling numb within a year of separation from service.  See May 2009 Hearing Transcript. He states that his headaches, neck pain, and numbness of the hands are interconnected.  See id.  Alternatively, he claims that his cervical spine disability was caused or aggravated by his service-connected lumbar spine disability, stating that the two sections of the spine are interconnected.  See id.; August 2003 VA Form 21-4138.  For the following reasons, the Board finds that service connection is not established. 


A. Law

Service connection will generally be awarded when a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  When chronicity or continuity is established, subsequent manifestations of the same chronic disease at any later date, no matter how remote in time from the period of service, will be service connected unless clearly attributable to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303(b). 

In addition, where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, there is a presumption of service connection for osteoarthritis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Service connection may be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be granted for aggravation of a disease or injury by a service-connected disability.  Id.  To establish secondary service connection based on aggravation, the evidence must show an increase in severity of a disease or injury beyond a medically established baseline which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310(b).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


B. Facts

The service treatment records do not reflect treatment or complaints regarding the neck or cervical spine.  They show that he reported low back pain, but there is no mention of neck or upper back pain.  The Veteran declined a separation examination. 

About ten months after the Veteran's separation from service, which occurred in November 1989, a September 1990 VA treatment record reflects that he reported numbness in his hands for the past two to three weeks.  He denied a neck injury.  He reported intermittent pain in his mid-back.  His cervical spine was within normal limits. 

A December 1995 VA treatment record reflects that the Veteran reported having headaches "lately."  

In February 1998, the Veteran sought treatment for neck pain.  He stated that he hurt himself while working on an air duct.  See Accident information sheet dated February 18, 1998.  He also stated that his neck pain had a sudden onset, which he noticed when he woke up on January 9, 1998.  See Dr. B.M. dated February 20, 1998.  He later attributed his pain to his work cleaning air conditioners.  See Dr. J.L.C. dated April 22, 1998.  

A February 1998 magnetic resonance imaging study (MRI) showed a mild disk protrusion at the C5/6 vertebrae, and slight bulging at the C6/7 vertebrae.  See Magnetic Resonance Center dated February 27, 1998.

The Veteran complained of a history of chronic neck pain in April 1998.  X-rays were negative, and no fracture was seen.  See Coral Springs Medical Center dated April 30, 1998.

A May 1998 opinion authored by Dr. G. Gutierrez, a private physician, concludes that the Veteran's neck pain was related to a back injury.  No explanation was provided.  

A February 1999 private treatment record reflects that the Veteran reported that he sustained an occupational injury to his posterior neck and thoracic region.  He stated that about one year earlier, after working one day, he went home, went to bed, and awoke the next morning with musculoskeletal discomfort in his posterior neck and thoracic region. 

In March 1999, the Veteran complained of pain in his neck and headaches for the past year.  It was noted he had job-related injury and was seeking a diagnosis.  See VA treatment dated March 8, 1999.  

An April 1999 VA treatment record reflects that the Veteran reported thoracic pain since January 1998, and a ten year history of "LBP [low back pain] + neck pain [sic]."  

A September 1999 VA report of a computed tomography (CT) scan of the lumbar spine reflects that the Veteran had chronic cervical pain radiating to both upper extremities up to the elbows, and also to the thoracic area, for the last one to two years. 

An October 1999 private orthopedic consultation report states that the Veteran gave a history of beginning to have pain between his shoulder blades, but without attributing it to any incident.  He later remembered that around January or February of 1998, he had been lowering a heavy object with a rope, and it jerked, hurting his right arm.  He waited a few days before seeking medical attention, and complained of neck and back pain since the injury.  He said he never had experienced neck pain or shooting pain prior to this accident.  He was assessed as having myofascial pain syndrome.  See Dr. H.J.R. dated October 4, 1999.  

A July 2000 VA treatment record reflects that the Veteran stated that he was previously employed, but got hurt on the job causing an injury to his cervical spine.  

In a December 2001 VA spine examination, the Veteran told the examiner that he also had upper back pain after hurting his back three years earlier.  

A February 2003 MRI of the cervical spine showed mild bulging at the C6-7 vertebra, without significant neural foramina or spinal canal stenosis.  

In an August 2003 statement (VA Form 21-4138), the Veteran wrote that he was told by a physician that his cervical spine problem "comes from the problem from the lumbar."  He stated that the doctor explained that the muscles "go from the lumbar all the way to the cervical [spine]."  

An August 2003 VA treatment record reflects that the Veteran reported having a headache for the past ten years, and neck pain for the past four years. 

A March 2004 electromyography (EMG) report showed peripheral neuropathy, and radiculopathy of the four extremities.  It was noted that the Veteran was unable to relax his paraspinal muscles, but there were no denervations potentials noted.  

A March 2006 neurology consultation report reflects that the Veteran related a long history of intermittent neck pain and hand numbness.  The impression was neuropathy and polyradiculopathy with signs of corticospinal involvement primarily in the lower extremities, of unclear etiology.  However, a June 2006 addendum to this report states that a subsequent EMG study showed bilateral carpal tunnel syndrome, but not peripheral neuropathy.  

In a February 2013 medical opinion, a VA neurologist found that carpal tunnel syndrome would explain the Veteran's hand numbness in 1990, in light of the subsequent EMG findings. 

The Veteran underwent a VA examination in August 2015.  According to the examination report, the Veteran gave a history of numbness and swelling of the hands in 1990, ten months after leaving service, but denied having neck pain at the time.  The examiner diagnosed degenerative arthritis of the cervical spine and spinal stenosis.  In a March 2016 VA medical opinion, the examiner concluded that the Veteran's cervical spine disability was less likely than not related service.  The examiner explained that if the Veteran had injured his cervical spine in service due to pushups or heavy lifting, he would have presented with some symptoms such as neck pain, stiffness, limited motion, or difficulty performing certain functions or activities of daily living.  The examiner further observed that if the symptoms were severe enough to cause disability, it would most likely have been documented.  The examiner noted that the Veteran's cervical spine or upper back pain was not documented until years later, in 1998, when he first began experiencing neck pain attributed to a civilian work-related incident.  With regard to the Veteran's report of hand numbness, in September 1990, the examiner stated that symptoms of hand numbness can be due to multiple etiologies, and that in the absence of neck pain at the time, it was unlikely that the cervical spine was the origin of the Veteran's hand numbness in 1990.  

With regard to secondary service connection, in a September 2016 VA medical opinion, the examiner concluded that it was less likely than not that the Veteran's lumbar spine disability caused or aggravated his cervical spine disability.  The examiner explained that even if there were overcompensation or other postural issues resulting from the lumbar spine disability, such would not affect the Veteran's range of motion of the cervical spine, or cause or aggravate his cervical spine pathology since the thoracic spine was in the middle of the lumbar and cervical spine which was non-mobile and did not affect or change the lumbar or cervical axis.  The examiner also noted that the Veteran did not have ankylosis of the spine.  The examiner observed in this regard that ankylosis which extends from the lumbar spine to the cervical area-as might be caused by an adjacent segment disorder or a systemic inflammatory disease such as ankylosing spondylitis-could contribute to the fusion of adjacent spine segments, consequently restricting mobility and causing progression of the lumbar spine pathology to the cervical spine.  

The Veteran also underwent a VA examination in July 2017 with regard to his reported headaches during service.  According to the examination report, the Veteran related that his headaches gradually began in service, and that they were self treated with nonprescription medication.  He stated that at the time he thought they were related to drinking alcohol, and thus did not seek medical attention for them.  The examiner concluded that the Veteran's headaches could not be attributed to a cervical spine disability resulting from disease or injury incurred in active service since the medical records showed that his cervical spine condition and headaches began in 1998 following a work-related injury, and the service treatment records did not show any evidence of a cervical spine condition or headaches at the time.  


C. Analysis

The preponderance of the evidence weighs against service connection on a direct basis.  The Veteran did not incur a disease or injury in service related to his cervical spine pathology.  In this regard, the Veteran does not state, and the evidence does not otherwise show, that cervical or thoracic spine symptoms manifested during service or that he sustained injury or impacts to the cervical or thoracic spine at the time.  Instead, the evidence shows that the Veteran's thoracic and cervical spine pain had their onset following a February 1998 work-related injury.  

The Board has considered the April 1999 VA treatment record reflecting a notation that the Veteran reported thoracic pain since January 1998, and a ten-year history of "LBP [low back pain] + neck pain [sic]."  This record is not sufficient to establish that the Veteran had a ten-year history of neck pain at the time.  Both prior to and after this record, the Veteran consistently reported that his thoracic and neck pain began in 1998 following the work-related injury, as in the October 1999 private orthopedic consultation report, which reflects that the Veteran denied experiencing neck pain prior to the February 1998 injury.  It thus seems most likely that the ten-year history reported in the April 1999 record only referred to the low back pain, which is consistent with the evidence of record, but not the "+ neck pain," which was simply noted to be present in addition to the ten-year history of low back pain.  In any event, as the contemporaneous treatment records otherwise consistently show that the Veteran's thoracic and cervical spine pain only began in 1998, and following the work-related injury, and as the Veteran himself has not stated that his neck pain had been present since around 1989 (i.e. ten years prior to the April 1999 record), the April 1999 record by itself does not establish an earlier onset date for his neck pain.  It is outweighed by the other records providing a more detailed and thorough history, and which show an onset date of January or February 1998.    

To the extent the Veteran states that he experienced cervical spine symptoms within one year of service separation, the Board does not this credible, as it is contradicted by the fact that he denied a neck injury in the September 1990 VA treatment record, and by the evidence showing that he generally reported that his cervical spine symptoms began in 1998, and denied neck pain prior to that time. 

The Veteran's September 1990 report of hand numbness also does not show that he had cervical spine pathology at the time.  According to the March 2016 VA medical opinion, symptoms of hand numbness can be due to multiple causes ("etiologies"), and that in the absence of neck pain at the time, it is unlikely that the Veteran's cervical spine was the origin of his hand numbness in 1990.  The February 2013 VA neurologist's opinion notes that the Veteran's hand numbness in September 1990 may have been due to carpal tunnel syndrome.  There is no competent evidence of record that would support a finding that the Veteran's hand numbness in 1990 was a manifestation of cervical radiculopathy or cervical spine pathology.  The Veteran, as a lay person in the medical field, does not have the medical expertise to provide a competent opinion on the issue, as this is not a relationship that can be readily observed through the senses alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  It is outweighed by the March 2016 VA medical opinion.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  



The Veteran's statement in support of this claim that he has had headaches since service does not show that he incurred injury or disease related to the cervical spine at the time.  His bare statement that he had a headache disorder in service is not sufficient to establish this fact, and is outweighed by the contemporaneous treatment records showing that in December 1995, he reported having headaches "lately," that in March 1999, he reported headaches for the past year, and that in August 2003 he reported headaches for the past ten years, which would be since 1993.  These records indicate that his headaches began after service.  Thus, more probative evidence shows that the Veteran's headaches began a few years after service, and prior to his cervical spine pain.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

The July 2017 VA medical opinion concluded that the Veteran's headaches could not be attributed to a cervical spine disability resulting from disease or injury incurred in active service, since the evidence did not show headaches or cervical spine symptoms during service, but instead showed that the Veteran's cervical spine disability and headaches began in 1998 following a work-related injury.  The July 2017 VA medical opinion outweighs the Veteran's lay statements on this issue, as the former represents the conclusion of a medical professional, and its factual premise is consistent with the Board's own finding that the Veteran's headache disorder did not manifest in service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  While these findings are sufficient to conclude that the Veteran's report of headaches during service does not support service incurrence of disability of the cervical spine, the Board will also observe as an independent matter that even assuming the Veteran has headaches associated with his cervical spine pathology, this does not in itself indicate that headaches prior to 1998 were indicative of cervical spine pathology at the time.   

In sum, based on the above findings, the Board concludes that the preponderance of the evidence shows that the Veteran's cervical spine symptoms did not manifest until February 1998, which is a number of years after he separated from service.  

In the March 2016 VA medical opinion, the examiner concluded that the Veteran's cervical spine disability was not related to heavy lifting or pushups during service, because if this were the case, he would have had some cervical spine symptoms at the time such as neck pain, stiffness, limited motion, or difficulty performing certain functions.  In the absence of such symptoms, and given the fact that a number of years elapsed between service and the onset of cervical spine symptoms, the examiner found it unlikely that the Veteran's cervical spine disability was related to service.  

The March 2016 VA medical opinion carries a lot of probative weight in the Board's determination, as it represents the informed conclusion of a medical professional and is supported by an explanation.  By contrast, the Veteran is not a medical professional, and has not provided an explanation that accounts for the delayed onset of his cervical spine symptoms vis-à-vis his period of service or the post-service occupational injury.  Thus, the March 2016 VA opinion outweighs the Veteran's lay opinion in support of this claim.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

While the above findings are sufficient to conclude that the Veteran's statements are outweighed by the March 2016 opinion, the Board also notes that as a lay person in the medical field, the Veteran's opinion is not competent evidence on this issue, as a cause-and-effect relationship cannot be readily observed through the senses alone given the amount of time that elapsed between service and the onset of symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Thus, his opinion lacks probative value on this ground as well.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

Accordingly, because the preponderance of the evidence weighs against service incurrence of injury or disease of the cervical spine, or a link to the Veteran's pushups and heavy lifting during service, service connection on a direct basis is not established.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.




The Veteran's cervical spine osteoarthritis or symptoms of such were not noted in service.  The evidence does not show that osteoarthritis of the cervical spine manifested within one year of service separation, but rather shows that cervical spine symptoms and pathology were first observed a number of years later.  Thus, service connection may not be established based on chronicity in service or a continuity of symptoms after service, and also may not be awarded on a presumptive basis for osteoarthritis that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  

The preponderance of the evidence also weighs against service connection as secondary to the Veteran's service-connected lumbar spine disability.  The September 2016 VA medical opinion found against such a relationship, either by way of causation or aggravation, explaining that these two section of the spine-the lumbar and cervical-were separated by the thoracic spine, which was non-mobile, such that disability or pathology of the lumbar spine could not affect the cervical spine, including via postural abnormalities.  Thus, absent ankylosis, which could contribute to the fusion of adjacent spine segments, consequently restricting mobility and causing progression of the lumbar spine pathology to the cervical spine, the Veteran's lumbar spine disability could not cause or aggravate his cervical spine disability.  

The September 2016 VA medical opinion carries more weight than the Veteran's unsupported lay statements on this issue, for the same reasons discussed above regarding direct service connection.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The May 1998 opinion by Dr. Gutierrez concluding that the Veteran's neck pain was related to a back injury lacks probative value, as it is not supported by an explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  It is thus outweighed by the September 2016 VA medical opinion, which is supported by an explanation.  While this is sufficient to discount the May 1998 opinion by Dr. Gutierrez and accord more weight to the VA opinion, the Board also observes that it seems likely the May 1998 opinion was referring to the Veteran's February 1998 thoracic spine injury and symptoms in terms of a "back injury," which would be consistent with other records dated around this time reflecting that the Veteran injured or had symptoms involving the thoracic and cervical spine.  If such is the case, then this represents an independent basis for the Board's conclusion that the opinion does not support a finding that the Veteran's lumbar spine caused or aggravated his cervical spine disability.  That said, even if the opinion did refer to the lumbar spine, it lacks probative value due to the absence of a supporting explanation.

The September 2016 VA medical opinion also carries more weight than the Veteran's August 2003 statement (VA Form 21-4138) asserting that he was told by a physician that his cervical spine problem "comes from the problem from the lumbar," because the muscles "go from the lumbar all the way to the cervical [spine]."  In this regard, the Veteran may have misremembered, misunderstood, or misrepresented what the physician purportedly stated.  Thus, this statement has little probative value.  Cf. Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that a layperson's account of what a physician purportedly said is too unreliable to constitute medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  It is outweighed by the September 2016 VA medical opinion, which constitutes direct evidence from a medical professional.  

Accordingly, service connection on a secondary basis is not established.  See 38 C.F.R. § 3.310. 



Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a cervical spine disability, to include as secondary to chronic lumbar strain, is denied. 


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


